DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0064380 – hereinafter “Li”).

Per claim 1, Li teaches an integrated current-measuring apparatus (Fig. 1; current sensing module 1; ¶23) comprising:
a printed circuit board (Fig. 1; circuit board 14; ¶24) having opposing first and second surfaces;
a shunt resistor (Fig. 2; conductive substrate 10; ¶24 and 26) comprising a resistive element (Fig. 2; resistor 104; ¶26) having a preset resistance and terminals (Fig. 2; terminals 100a and 100b; ¶26) extending from both sides of the resistive element, the shunt resistor (The conductive substrate 10 is attached to a first surface of the circuit board 14 (Fig. 1)); and
a Hall sensor (Fig. 2; Hall sensor 16; ¶28) mounted on the second surface of the printed circuit board to face the shunt resistor with the printed circuit board being interposed between the Hall sensor and the shunt resistor (The Hall sensor 16 is mounted on a second surface of the circuit board 14 and is configured to face the conductive substrate 10 with the circuit board 14 interposed between the Hall sensor 16 and the conductive substrate 10 (¶28)).

Per claim 3, Li teaches the integrated current-measuring apparatus of claim 1, wherein the printed circuit board comprises a sensor mounting part protruding from a side of the printed circuit board in a first direction, and having a length in a second direction perpendicular to the first direction that is less than a length of the shunt resistor in the second direction, and wherein the shunt resistor is attached to the first surface of the printed circuit board at the sensor mounting part (A sensor mounting part of the circuit board 14, which is disposed between the slots 140 and includes the Hall sensor 16, has a length in a second direction that is less than a length of the conductive substrate 10 in the second direction and is configured to be attached to the conductive substrate 10 (Fig. 2)).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


7.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious in view of Li and Tanaka et al. (US 2014/0015636 – hereinafter “Tanaka”).

Per claim 2, Li teaches the integrated current-measuring apparatus of claim 1.  However, Li does not explicitly teach the integrated current-measuring apparatus wherein the shunt resistor comprises first screw holes formed in the respective terminals of the shunt resistor with the resistive element being interposed between the first screw holes, and wherein the integrated current-measuring apparatus further comprises joint members integrally coupled to the first screw holes and to voltage-measuring nodes provided on the printed circuit board, to fix the shunt resistor to the first surface of the printed circuit board and electrically connect the terminals to the voltage-measuring nodes.
In contrast, Tanaka teaches a current detection apparatus comprising a shunt resistor 12 wherein screw holes in respective terminals of the shunt resistor 12 are formed such that a resistive element is interposed between the screw holes, and wherein joint members (combination of screws 26 and terminals 21) are coupled to the screw holes and to voltage-measuring nodes on a circuit board 11 such that the shunt resistor 12 is fixed to a first surface of the circuit board 11 and a voltage drop of the shunt resistor 12 can be measured (Figs. 1-2; ¶33-41).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Li such that the current-sensing resistor 104 is surrounded by screw holes in which screws can be inserted to electrically and mechanically couple the conductive substrate 10 to the circuit board 14.  One of ordinary skill would make such a modification for the purpose of fixing a shunt resistor to one side of a circuit board and enabling the circuit board to detect a voltage drop of the shunt resistor (Tanaka; ¶41 and 46).

8.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of Li and Zeng et al. (US 2020/0088799 – hereinafter “Zeng”).

Per claim 11, Li teaches the integrated current-measuring apparatus of claim 1.  However, Li does not explicitly teach a battery pack comprising the integrated current-measuring apparatus of claim 1.
In contrast, Zeng teaches a sampling assembly comprising a circuit board having a Hall element and a shunt resistor attached thereto wherein the sampling assembly is configured to be used in a battery pack (Figs. 2 and 7; ¶18 and 45-47).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the current sensing module 1 of Li in a battery pack.  One of ordinary skill would make such a modification for the purpose of acquiring sampling information from a battery in a battery pack (Zeng; ¶49).


Claim Objections
9.	Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 4, the prior art of record is silent on the integrated current-measuring apparatus of claim 3, wherein the sensor mounting part comprises a first mounting portion and a second mounting portion spaced apart from each other by a predetermined gap.  Claims 5-10 are consequently objected to due to their dependence on claim 4.
	

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852